Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 October 2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 October 2021 is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach nor suggest the magnetic tape as claimed, including a non-magnetic support; and a magnetic layer containing a ferromagnetic powder, wherein the magnetic layer has a plurality of servo bands, in a probability distribution PDΔSB of a difference ΔSB of servo band intervals calculated from TDSage, TDSenv, and TC, a probability Pfail in which an absolute value of ASB exceeds 0.3 µm is equal to or less than 0.2%, TDSage is a maximum absolute value of a difference between a servo band interval obtained before storage for 24 hours in an environment with a temperature of 60°C and a relative humidity of 20% and a servo band interval obtained after the storage, where a unit of TDSage is µm, TDSenv is a value calculated by multiplying a difference between a maximum value and a minimum value by 1/2 in servo band intervals obtained respectively in the following five environments; a temperature of 16°C and a relative humidity of 20%, a temperature of 16°C and a relative humidity of 80%, a temperature of 26°C and a relative humidity of 80%, a temperature of 32°C and a relative humidity of 20%, and a temperature of 32°C and a relative humidity of 55%, where a unit of TDSenv is µm, TC is a value calculated by multiplying TDStens by 0.5 N, and TDStens is a ratio of a change in a servo band interval to a change in tension, which is calculated from servo band intervals obtained by applying a plurality of different tensions in a longitudinal direction of the magnetic tape and obtained respectively in the following five environments; a temperature 16°C and a relative humidity 20%, a temperature 16°C and a relative humidity 80%, a temperature 26°C and a relative humidity 80%, a temperature 32°C and a relative humidity 20%, and a temperature 32°C and a relative humidity 55% where a unit of TDStens is µm/N” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580.  The examiner can normally be reached on Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688